—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered November 24, 1992, convicting her of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err by allowing the prosecutor to elicit, on redirect examination of the complainant, testimony regarding the $1,000,000 counterclaim that the defendant had filed in a civil lawsuit that the complainant had commenced to recover damages for her injuries. Trial courts have wide latitude to determine the scope of a witness’s examination and the order of proof (see, People v Stepteau, 81 NY2d 799). Furthermore, the defendant’s attorney commented on the civil lawsuit in his opening remarks.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Lawrence, Altman and Hart, JJ., concur.